Citation Nr: 1622313	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a bilateral knee disability (claimed as arthritis of the knees).

5.  Entitlement to service connection for a bilateral leg disability (claimed as edema of the legs).

6.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

These matters come to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2011, a statement of the case was issued in April 2014, and a substantive appeal was received in May 2014.

The Veteran's psychiatric claim was originally adjudicated as separate claims of service connection for mental depression and stress and service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, the Board has combined the separately alleged psychiatric diagnoses into one claim of service connection for an acquired psychiatric disorder, so all potential psychiatric diagnoses are considered.

The issues of entitlement to service connection for (1) an acquired psychiatric disability, to include depression and PTSD, and (2) erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

At the August 2014 Board hearing and in an August 2014 written submission, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for bilateral eye disability, bilateral knee disability, bilateral leg disability, and sleep apnea is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to service connection for bilateral eye disability, bilateral knee disability, bilateral leg disability, and sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, at the August 2014 Board hearing and in an August 2014 written submission, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for bilateral eye disability, bilateral knee disability, bilateral leg disability, and sleep apnea.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Hence, here, there remain no allegations of errors of fact or law for appellate consideration.  The Board acknowledges that these issues were included in the December 2015 Appellant Brief prepared by the Veteran's representative.  Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran's withdrawal of these issues in August 2014 was unambiguous and done with a full knowledge of the consequences.  Thus, the issues are considered withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issues of entitlement to service connection for bilateral eye disability, bilateral knee disability, bilateral leg disability, and sleep apnea; they are dismissed.


ORDER

Entitlement to service connection for a bilateral eye disability is dismissed.

Entitlement to service connection for a bilateral knee disability is dismissed.

Entitlement to service connection for a bilateral leg disability is dismissed.

Entitlement to service connection for sleep apnea is dismissed.


REMAND

In a November 2009 statement, the Veteran asserted that during a field exercise in Germany, a 155 Howitzer tank ran over a car killing the passengers.  He reported that he was "very upset and hurt."  11/04/2009 VBMS entry, VA 21-0871, Statement in Support of Claim for PTSD.  At the Board hearing, the Veteran testified that he experienced discrimination during service.  09/20/2014 VBMS entry, Hearing Transcript at 4.  Specifically, five other soldiers in his unit called him racial epithets.  Id. at 4-6.

A July 2010 VA mental health outpatient assessment reflects that the Veteran was unable to state any traumatic in-service experiences aside from racial discrimination as he was the only black male in his unit.  The clinician noted that with regards to a military related PTSD diagnosis, the Veteran was not giving a history to support this after assessing his complaints and the examiner suspected that this may be more related to trauma incurred as a child.  The clinician diagnosed depression not otherwise specified; dysomnia not otherwise specified; and, rule out dysthymic disorder.  07/17/2010 VBMS entry, Email Correspondence at 1-2.

Correspondence dated in May 2012 from the Veteran's treating physician reflects that the Veteran has been a patient since March 2008 and has many health problems that the physician believes is connected with his military service.  He suffers from hypertension, problems with eyes, swelling and arthritis in bilateral lower extremities, sleep apnea, as well as PTSD, depression and erectile dysfunction.  The physician stated his belief that all of these problems are service-connected and will be problems for the duration of his life.  05/22/2012 VBMS entry, Medical Treatment Record-Non-Government Facility at 1.  The Board finds this opinion insufficient to support a grant of service connection because it lacks any rationale.  However, it does indicate a possible relationship to the Veteran's active service.

A November 2011 private evaluation reflects assessments of PTSD and major depressive disorder.  05/22/2012 VBMS entry, Medical Treatment Record-Non-Government Facility at 4.  As such, the evidence reflects a current mental disorder.

In light of the VA assessment of depression, the private assessment of PTSD and opinion, and the lay assertions of the Veteran, the Veteran should be afforded a VA examination to assess whether he has an acquired psychiatric disability, to include PTSD or depression, due to service.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Veteran also claims entitlement to service connection for erectile dysfunction due to the medications he takes for his psychiatric disorder.  38 C.F.R. § 38 C.F.R. § 3.310.  Because adjudication of the issue of entitlement to service connection for a psychiatric disorder may impact the Veteran's claim of service connection for erectile dysfunction, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board will defer further adjudication of the erectile dysfunction claim pending the outcome of the psychiatric disorder.  While on remand, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his erectile dysfunction.

Additionally, the November 2011 evaluation reflects the Veteran's assertion that he sought treatment with Dr. M., a psychiatrist, in 2004.  After obtaining an appropriate release from the Veteran, records should be requested from Dr. M.  38 C.F.R. § 3.159(c)(1).

VA treatment records are on file for the periods from January 20, 1999 to July 12, 2010; July 10, 2009 to November 23, 2009; May 26, 2011; August 17, 2012 to January 3, 2014; and March 17, 2015.  The RO should ensure that all outstanding treatment records are associated with the virtual folder and associate updated treatment records for the period from March 18, 2015.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete an appropriate release (VA Form 21-4142) with regard to Dr. M. (as noted in November 2011 evaluation) and request that the Veteran provide further information, including the medical provider's address and dates of treatment.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate updated VA treatment records with the record, to include for the period from November 23, 2009 to May 25, 2011; from January 4, 2014 to March 16, 2015; and from March 18, 2015.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

3.  After all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner so as to become familiar with the Veteran's pertinet medical history and relevant facts.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner must:

Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the October 2009 claim for service connection for depression and any mental afflictions.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing in October 2009 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

The examiner should note that the Board considers the Veteran's assertions of racial discrimination to be competent and credible.  

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

A comprehensive rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If any opinion cannot be rendered without resorting to speculation, the examiner must explain in detail why an opinion cannot be offered.  

4.  Schedule the Veteran for a VA examination with an appropriate expertise in order to ascertain the nature and etiology of his claimed erectile dysfunction.  It is imperative that the virtual folders be reviewed in conjunction with the examination so the examiner may become familiar with the Veteran's pertinent medical history.  If needed, any diagnostic test should be accomplished with the clinical findings reported.  

The examiner should respond to the following:

a)  Please state whether erectile dysfunction is at least as likely as not (50 percent or greater probability) caused by an acquired psychiatric disability or medications taken for such condition.  

b)  Please state whether erectile dysfunction has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by an acquired psychiatric disability or medications taken for such condition.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide a comprehensive rations for all opinion expressed.  

5.  Thereafter, readjudicate the service connection issues.  If any benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


